Citation Nr: 0637368	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability. 

3.  Entitlement to a compensable evaluation for residuals of 
a left ankle injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from June 1963 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Salt 
Lake City, Utah.  Specifically, in that decision, the RO 
increased the evaluation for service-connected residuals of a 
left knee injury to 20 percent, granted service connection 
for low back disability and assigned a 10 percent evaluation, 
and denied an increased (compensable) evaluation for 
residuals of a left ankle injury and service connection for 
PTSD.  Subsequently, the case was transferred to the RO in 
Reno, Nevada.

The veteran provided testimony at hearing before the 
undersigned Veterans Law Judge in Reno, Nevada, in January 
2005.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the undersigned Judge, the veteran 
testified that his residuals of a left knee injury, low back 
disability, and residuals of a left ankle injury have 
worsened since his last VA examination.  While a new 
examination is not required simply because of the time has 
passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  The last examination 
of these disabilities was conducted in October 2001, prior to 
the veteran's assertion that his disabilities have worsened.  
In addition, the October 2001 examination is inadequate in 
that it fails to adequately address the rating criteria of 
pain, weakness, instability, fatigability, etc.  See, 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2006), DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  The examiner must address 
additional limitation due to these factors and additional 
limitation due to pain.  Although the Board regrets further 
delay in appellate review, the Board believes new 
examinations are required.  38 C.F.R. § 3.159 (2006). 

In addition to the above claims, the veteran asserts that he 
is entitled to service connection for PTSD.  Based upon a 
review of the record, additional development is required. 

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

According to an October 2001 statement and testimony dated in 
January 2005, the veteran indicated that he participated in 
Operation Starlight in August 1965 where there was enemy fire 
around his location.  The veteran testified that he was 
stationed at Chu Lai base when raiders attacked the base on 
October 27, 1965.  He also stated that he was under attack by 
the enemy while stationed at An Tan Bridge, across the river 
from Chu Lai, in the early part of 1966.   

In support of his stressor statements and testimony, the 
veteran submitted a buddy statement from J.W., received in 
June 2005.  J.W. stated that he was with the veteran the 
night that enemy fire was close to their position during 
Operation Starlight.  Another buddy statement from C.R. was 
submitted dated in March 2003.  C.R. personally recalled a 
raider attack at Chu Lai on October 27, 1965.  

A VA examination is necessary to determine whether the 
veteran currently has PTSD related to his claimed stressors.  
In this regard, the Board notes that the claims folder 
contains medical statements dated in October 2001 and January 
2003 indicated that the veteran was diagnosed as having PTSD.  
However, there is no etiology opinion between his PTSD and 
the claimed in-service stressors.   

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
orthopedic 
examination to determine the current 
extent and severity of all symptoms and 
impairment from the veteran's residuals of 
a left knee injury, low back disability, 
and residuals of a left ankle injury.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's left 
knee, low back and left ankle 
disabilities.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.  The rationale for all opinions 
expressed should also be provided. 

2.	The RO should prepare a letter asking 
the Joint 
Services Record Research Center (JSRRC) to 
provide any available information that 
might corroborate the veteran's alleged 
in- service stressors.  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran, to include the 
statement of the October 27, 1965 raider 
attack on Chu Lai and enemy fire around 
the Chu Lai base during Operation 
Starlight in August 1965.  Provide JSRRC 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  Request that 
JSRRC attempt to verify all potential 
spellings of the identified fellow 
soldiers stationed at Chu Lai: "Charles 
R. Rhoden" in October 1965 and "Gary 
Wilson" during Operation Starlight in 
August 1965.  

3.	Following the above, the RO must make a 
specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of 
the specific stressor or stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO must specifically render a 
finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  The veteran to be afforded a VA 
psychiatric examination to determine any 
currently diagnosed psychiatric 
disabilities, to include PTSD.  The RO 
must specify for the examiner what, if 
any, stressor(s) that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the veteran 
was exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners. 

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.

6.  Thereafter, the RO should re- 
adjudicate the veteran's claims, taking 
into consideration any newly obtained 
evidence.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

